UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-1082



In Re:   WILLIAM J. JARVIS,

                                                            Debtor.
_________________________


WACHOVIA BANK, successor to Central Fidelity
National Bank,

                                               Creditor - Appellee,

           versus


WILLIAM J. JARVIS,

                                                Debtor - Appellant,

           and


EVELYN K. KRIPPENDORF, Trustee,

                                                 Party in Interest.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-98-373-R, BK-98-1817-RKR-7)


Submitted:   June 22, 1999                   Decided: July 13, 1999


Before MOTZ and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Gary M. Bowman, Roanoke, Virginia, for Appellant. Paul M. Black,
WETHERINGTON, MELCHIONNA, TERRY, DAY & AMMAR, P.C., Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     William J. Jarvis appeals from the district court’s order

dismissing as moot his appeal from the bankruptcy court’s order

granting Wachovia’s motion for relief from stay, 11 U.S.C. § 362(f)

(1994).   Our review of the record and the opinions below discloses

no reversible error.   Accordingly, we affirm on the reasoning of

the district court. See Wachovia Bank v. Jarvis, Nos. CA-98-373-R;

BK-98-1817-RKR-7 (W.D. Va. Dec. 16, 1998).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                 2